Per Curiam. In this case, on motion, the bill of exceptions was stricken from the record by order of this court. [Ante, p. 68.] The errors assigned and the points argued by counsel for appellant raise questions of law and suggest reasons for reversal alone based on the evidence and instructions and matters dehors the record, taking place at the trial. As there is now no bill of exceptions in the record, we are unable to determine whether those points are well taken or not. The presumptions are in favor of the verdict and judgment. Judgment affirmed.